Mr. Chibe Justice Hollerich delivered the opinion of the court: For more than three years prior to, and on the 22d day of June, A. D. 1932, the claimant, Charles F. Curtis, was in the employ of the Division of Highways, Department of Public Works and Buildings, State of Illinois, as maintenance patrolman, and on the last mentioned date was working on Section 732, S. B. I. Route No. 33, Jasper County. WMle in the performance of his duties, and while engaged in making repairs on the concrete roadway with a liquid asphalt preparation called “Colos”, a portion thereof splashed into his right eye, causing severe burns which eventually resulted in the total loss of the vision of such eye. All medical attention was furnished by the respondent. It is admitted by the Attorney General that the work upon which the claimant was engaged at the time of the injury was of such a nature as to bring him within the terms and provisions of the Workmen’s Compensation Act of this State, and he is therefore entitled to compensation in accordance with the terms and provisions of such Act. His salary at the time of the injury was One Hundred Twenty-five Dollars ($125.00) per month, or Twenty-eight Dollars and Eighty-five Cents' ($28.85) per week, and he had three children under the age of sixteen years at the time of the accident. From the evidence it appears that the period of temporary total disability was fourteen (14) weeks, and that claimant sustained the total loss of the sight of his right eye. During the period of disability he received his full salary of Twenty-eight Dollars and Eighty-five cents ($28.85) per week, which sum must be deducted in computing the amount of his award. Claimant is therefore entitled to compensation at the rate of Eighteen Dollars and Seventy-five Cents ($18.75) per week for the period of one hundred thirty-four (134) weeks, for temporary total disability and for specific loss as herein-before set forth, in accordance with the provisions of Paragraphs B and E of Section eight (8) of the Compensation Act, less the salary paid him as hereinbefore set forth; such amount to be commuted to an equivalent lump sum in accordance with the provisions of Section nine (9) of the Compensation Act. As we compute it, the net amount due the claimant after commutation to a lump sum as aforesaid, is Two Thousand Seventy-seven Dollars and Forty-four ($2,577.44). It is Therefore Ordered, That claimant be awarded the sum of Two Thousand Seventy-seven Dollars and Forty-four Cents ($2,077.44).